OFFICE ACTION
Allowance Subject Matter
1.	Claims 1-2 and 9-26 are allowed.  Following is the Examiner’s reason for allowance:
The closest prior art, Choi et al (U.S. Patent No. 10,727,004) and Grigortchak et al (U.S. Patent 5,351,164) does not anticipate or suggest such limitations as: “a Van der Waals (VDW) film comprising one or more transition metal dichalcogenide (TMD) monolayers, and having a heterostructure comprised of at least two atomically thin monolayer TMD building blocks, wherein the VDW film has no detectible carbon and less than one bubble defect and/or wrinkle defect per 2 micron(µ) x 2 µ area, wherein an interlayer between two adjacent TMD monolayers is a clean, bubble-free and wrinkle-free interface comprising a constant distance” (as applied to Claim 1); and “a VDW film comprises a heterostructure comprised of at least two atomically thin TMD monolayer building blocks made from at least two different TMD materials, wherein the VDW film has no detectible carbon and less than one bubble defect and/or wrinkle defect per 2 µ x 2 µ area, wherein an interlayer between two adjacent TMD monolayers is a clean, bubble-free and wrinkle-free interface comprising a constant distance” (as applied to Claim 9), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on 01/08/2019 (2Files), that suggested a modification with the cited prior art so as satisfy the combination of pending claims.

2.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
3.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful. Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
March 16, 2021										    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815